Citation Nr: 1002545	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
January 1970.  The Veteran died in August 2004; the appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from March 
1969 to March 1970.

2.  The Veteran manifested diabetes mellitus Type II to a 
compensable degree following his discharge from service.

3.  Diabetes mellitus Type II contributed substantially and 
materially to the cause of Veteran's death in August 2004.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date elements of her claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate her claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or 
aggravated by active service; one that may be presumed to 
have been incurred or aggravated during such service; or one 
that was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam (RVN) during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the RVN 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the RVN includes service in the 
waters offshore or service in other locations if the 
conditions of service involved duty or visitation in the RVN.  
38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined there is a 
presumptive positive association between exposure to 
herbicides and development of diabetes mellitus Type II.  
38 C.F.R. §§ 3.307, 3.309(e). 

To establish service connection for the cause of a veteran's 
death, evidence must show a disability incurred in or 
aggravated by active service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death it, 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 53.

Analysis

The Veteran served in the Republic of Vietnam and was awarded 
the Vietnam Campaign Medal and Vietnam Service Medal.  He is 
accordingly presumed to have been exposed to herbicides 
during military service.  In addition, he manifested diabetes 
mellitus Type II (DM) to a compensable degree following his 
discharge from service.  Therefore, the DM is presumed to be 
associated with his herbicide exposure in service.  

A letter from private physician Dr. ML, dated in July 2004, 
states the Veteran was currently being treated for insulin-
dependent DM Type II.  The Veteran also currently had 
hypertension, gout, chronic hepatitis B and hepatitis C, 
depression, and chronic pain associated with reflex 
sympathetic dystrophy (RSD). 

The Veteran died in August 2004.  The death certificate lists 
cause of death as intracranial bleed, due to or as a 
consequence of liver failure, which in turn was due to or as 
a consequence of hepatitis C.  Service connection was in 
effect for no disability at the time of the Veteran's death.

An autopsy report lists the final anatomic diagnoses as 
follows: micro- and macronodular cirrhosis with associated 
portal hypertension; lung disorders including severe 
bilateral pulmonary congestion and edema and pulmonary 
fibrosis and vasculopathy consistent with pulmonary 
hypertension; severe right ventricular dilatation with 
associated right ventricular hypertrophy; moderate left 
ventricular dilation; and status post incision and drainage 
of the right knee.
 
Treatment records from Truesdale Medical Center, dating from 
October 2003 to show the progress of the Veteran's medical 
treatment until his death in August 2004.  Treatment notes 
show DM as an existing medical problem but do not show DM as 
a complicating factor during treatment or as a contributing 
factor to the Veteran's death.  A concluding note in 
September 2004 states the Veteran had passed away after 
treatment for surgical drainage for knee osteomyelitis, 
complicated by gastrointestinal (GI) bleed, pulmonary 
embolism, renal failure and intracranial bleed. 

A letter from private physician Dr. PW, dated in March 2005, 
states Dr. PW had treated the Veteran in August 2004.  The 
Veteran had presented with a history of liver failure and a 
long history of right knee cellulitis and pain.  His case was 
complicated by his DM.  The Veteran underwent two 
debridements of his knee but developed pulmonary congestion 
after the second debridement.  He also had intracranial 
bleeding and ultimately passed away.  Dr. PW stated the 
Veteran's hospital care was complicated by his longstanding 
chronic illness including DM.   Dr. PW stated DM is clearly 
linked to hypertension as well as vascular insufficiency and 
neuropathy, all of which could have contributed to the 
Veteran's inability to clear his infection over time.  
Although the cause of death was listed as intracranial bleed, 
this is a postoperative complication after treatment for the 
right knee infection.  In Dr. PW's opinion, the underlying 
chronic DM clearly was a contributing factor in his inability 
to help clear the infection and possibly delay the diagnosis 
from a neurogenic and infectious viewpoint.  Dr. PW therefore 
believed the DM was a direct contributing factor to the 
Veteran's admission for his problem and also made care more 
complicated, and ultimately had a contributing component to 
the Veteran's death.

The appellant submitted a letter to VA in November 2005 
asserting the Veteran had never been an alcoholic.  The 
Veteran misused drugs and alcohol in the early 1970s, but by 
1974 the Veteran had discontinued the use of all drugs and 
alcohol.  The appellant also reasserted her belief the 
Veteran's liver disease and DM were direct results of 
exposure to herbicides in Viet Nam.

In February 2006 the file was reviewed by a VA physician who 
noted the Veteran was a complicated patient with many medical 
problems including cirrhosis with end stage liver disease 
associated with portal hypertension, DM on insulin, hepatitis 
C, hypertension, gout, chronic leg edema with cellulitis and 
right knee infection, and history of drug and alcohol use.  
The Veteran's inpatient treatment records were not available 
for review, but the physician reviewed the death certificate, 
the autopsy report, outpatient treatment records and the 
letters from the Veteran's providers.  The reviewer stated an 
opinion the service-connected DM was a contributing factor to 
the Veteran's death but not a major or direct cause.  DM 
disposes patients to many complications of illness, but it is 
difficult to clearly define its contribution to the primary 
cause of death.  The Veteran's death was more likely related 
to his coagulopathy from liver disease, and to the reviewer's 
knowledge DM does not cause cirrhosis.  The Veteran's 
intracranial bleed was less likely than not caused by or a 
result of the service-connected DM.

Following its review of the evidence, the Board is satisfied 
that the Veteran's service-connected DM contributed 
substantially and materially to the cause of his death.  The 
opinion of the Veteran's treating physician clearly supports 
this conclusion.  Moreover, the VA physician who reviewed the 
Veteran's pertinent records is also of the opinion that the 
Veteran's DM was a contributory cause of death.  Although the 
VA physician also opined that the DM was not a major 
contributory cause of death, there is no legal requirement 
that a contributory cause of death be a major contributing 
factor.  It is enough that the condition contributed 
substantially and materially to the cause of death.  That has 
been shown in this case.  Therefore, the appellant is 
entitled to service connection for the cause of the Veteran's 
death.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


